DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Drawings
The drawings were received on 04/12/2021.  These drawings are acceptable.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino, et al. (US 2014/0054766, hereinafter referred to as "Hashino") in view of Wang Dayong Gu (CN1785579A, hereinafter referred to as "Wang"). The English translation of Wang provided with this action is being relied upon. 
Regarding claims 1, 4-6, and 8-13, Hashino teaches a lead-free solder bump containing [0009-0013]:
Element
Instant claims  
Hashino Ranges
Relationship
Ag
2.4-2.6% (claims 1, 12)
0-5%
Encompassing

2.5% (claims 4, 13)


Cu
0.2-1.2% (claim 1)
0-2%
Encompassing

0.5-0.8% (claims 5, 12)



0.75% (claims 6, 13)


Bi
1.5-3.2% (claims 1, 12)
-
-

3.0% (claims 8, 13)


Co
0.001-0.2% (claim 1)
0.005-0.2%
Falls within

0.03-0.05% (claims 9, 12)

Encompassing

0.03% (claims 10, 13)


Sb
0.03-0.07% (claims 1, 12)
0-3%
Encompassing

0.05% (claims 11, 13)


Sn and impurities
balance
balance
-


Furthermore, Hashino discloses alloy Example 50 (Table 4) which, although not meeting all the compositional ranges as claimed, contains only elements Ag, Cu, Co, Sb, and Sn, such 
Regarding ranges of Ag, Cu, Co, and Sb in Hashino encompassing the ranges in the instant claims, encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Hashino teaches Ag included in 1-5% as being effective for improving strength and a fatigue characteristic of the solder bump [0070], Co included in 0.005-0.2% as being effective for improving an anti-electromigration characteristic of the solder bump [0071], and Sb included up to 3% as being effective for improving a temperature cycle characteristic [0076]. It would have been obvious to one of ordinary skill in the art to the select amounts of Ag, Co, and Sb in the solder bump of Hashino to be in amounts shared between the disclosed and claimed ranges in order to impart the aforementioned compositional benefits into the solder bump. 
Hashino is silent with regards to a Bi content as claimed. 
Wang teaches a lead-free tin solder alloy (Abstract) containing Cu-Sb-Bi-Ag-Sn wherein a Bi content is (Pg. 3): 
Element
Instant claims  
Wang Range
Relationship
Bi
1.5-3.2% (claims 1, 12)
0.05-3.5%
Encompassing

3.0% (claims 8, 13)




Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Wang teaches the addition of alloying element Bi as being effective reducing solder melting temperature and improving wetting ability without compromising plasticity (Pg. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solder bump of Hashino and included Bi in amounts taught by Wang in order to obtain the desired balance between reducing solder melting temperature, improving wetting ability, and maintaining plasticity in the solder. 

Response to Arguments
Applicant's arguments filed 5/10/2021 with the regards to the teachings of Hashino (US 2014/0054766) have been fully considered but they are not persuasive. 
Applicant maintains that Hashino leads one skilled in the art away from a Bi-containing alloy. Applicant asserts that there is no reason why one skilled in the art would add Bi to Hasino’s alloy and that Hashino does not teach that it is necessary or even desirable to lower the melting point of the alloy described in the reference. The Examiner does not concur. It is noted that Hashino [0071] teaches controlling a Co content within 0.005-0.2% to avoid an increase in melting point of the solder alloy, as it would require revising the reflow condition and be a practical disadvantage, such that Hashino at least recognizes an advantage of lower melting points. Furthermore, one of ordinary skill in the art would recognize advantages of a lower solder alloy melting point, such as a reduced energy consumption for heating to a lower reflow temperature and a reduced risk of thermal damage to components being soldered due to processing at lower temperatures. Additionally, as applied in the 103 rejection above, it is sufficient that Wang teaches several benefits for including Bi in a solder alloy containing Sn, Ag, Cu, and Sb, such as reducing melting temperature and improving wetting ability, for one of ordinary skill to be motivated to modify the alloy of Hashino with the teachings of Wang. 
Applicant argues that Hashino’s teachings of acceptable optional elements of specifically In and Zn while intentionally omitting Bi rises to the level of an express teaching away of Bi and otherwise discouragement from incorporating Bi. The Examiner does not concur. Hashino’s silence with regards to a Bi content does not constitute a teaching away as nowhere in the disclosure of Hashino is a Bi content expressly criticized, discredited, or otherwise discouraged. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0355043 and US 2018/0214989 teach Sn-Ag-Cu-Bi-Co-Sb solder alloys with elemental ranges of Bi and Sb falling outside of the claimed ranges 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736